 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of March 1, 2008
(“Effective Date”), by and between Accuride Corporation, a Delaware corporation
(“Company”) and Terrence J. Keating (“Executive”).

 

RECITALS:

 

A.            In his capacity as President and Chief Executive Officer,
Executive entered into a Severance and Retention Agreement on November 28,
2006.  Executive was entitled under the Severance and Retention Agreement to
certain payments and benefits upon his termination of employment under the
conditions described in the Severance and Retention Agreement.

 

B.            On October 26, 2007, the Company announced that Executive had
decided to retire at the end of 2008 and would discontinue service as the
President and Chief Executive Officer of the Company in order to effect a smooth
leadership transition, but would otherwise continue working as an employee.

 

C.            The Company and Executive also agreed that, during calendar year
2008, Executive would continue to serve as Chairman of the Board of Directors
(the “Board”) of the Company (“Chairman”) (provided Executive is nominated as a
director candidate and to serve as Chairman of the Board and is elected as a
director by the Company’s stockholders) and as an officer of the Company. 
Executive also would consult with the Company on special projects as requested
by the Company’s Chief Executive Officer or the Company’s Board of Directors and

 

 

--------------------------------------------------------------------------------


 

serve as a supplemental resource in managing the Company’s relations with
customers and other industry representatives.

 

D.            Pursuant to a mutual agreement between Executive and the Company,
Executive’s role with the Company will change more significantly than the
parties initially had anticipated.

 

E.             As a result, the Company and Executive have decided to enter into
this Agreement to set forth in writing their modified agreement with respect to
Executive’s new role with the Company (the “Subject Matter”).  The Agreement is
intended to supersede and replace in its entirety the Severance and Retention
Agreement and to be the sole instrument that governs Executive’s relationship
with the Company effective as of the Effective Date.

 

NOW THEREFORE, in consideration of the premises and the mutual promises set
forth below, the Company and Executive agree as follows:

 

AGREEMENTS:

 

1.             Active Term.  This Agreement shall become effective on the
Effective Date and shall remain in full force and effect until December 31, 2008
(the “Active Term”) at which time this Agreement and Executive’s obligation to
provide the Services described in Section 2 and to continue his service as an
officer of the Company as described in Section 3 will terminate automatically,
unless the Company and Executive agree to extend the Active Term of this
Agreement.

 

 

--------------------------------------------------------------------------------


 

The Company may terminate this Agreement prior to the last day of the Active
Term, but only for Cause.  In addition, Executive may terminate this Agreement
prior to the last day of the Active Term for any or no reason.  If the Company
terminates this Agreement for Cause or if Executive terminates this Agreement
for any or no reason or dies prior to the last day of the Active Term, no
further payments will be due to Executive pursuant to Sections 4 or 5 of this
Agreement effective as of the effective date of the Company’s or Executive’s
termination of this Agreement or as of Executive’s death, as the case may be. 
Subject to Section 9(g), Executive shall continue to receive the payments to
which he is entitled under Section 10 in the event the Company terminates this
Agreement or the Executive terminates this Agreement for any or no reason.

 

For purposes of this Agreement, “Cause” shall mean (i) Executive’s continued
willful failure, neglect or refusal to perform his duties with respect to the
Company or its affiliates which continues beyond ten (10) days after a written
demand for substantial performance is delivered to Executive by the Company;
(ii) conduct by Executive involving (A) dishonesty, fraud, or breach of trust in
connection with Executive’s employment or (B) conduct which would be a
reasonable basis for an indictment for a felony or for a misdemeanor involving
moral turpitude; (iii) Executive’s willful and continued failure or refusal to
follow material directions of the Board of Directors of the Company or any other
act of insubordination by Executive; or (iv) willful malfeasance or willful
misconduct by Executive which is injurious to the Company, monetarily or
otherwise.

 

 

--------------------------------------------------------------------------------


 

Should Company believe that “Cause” exists to terminate Executive, Company shall
notify Executive in writing setting forth the specific “Cause” provision and
facts upon which the Company is relying under this Agreement or the “cause”
provision under any other agreement between Company and Executive.  Executive
shall have the option to notify Company in writing within ten (10) days that
Executive has elected to voluntarily retire.  If Executive does so, the Company
agrees to accept Executive’s voluntary retirement and stop any effort to
terminate Executive for “Cause.”

 

Executive and the Company agree that the covenants and obligations set forth in
Sections 9 and 11 of this Agreement shall continue for the periods described in
Sections 9 and 11.

 

2.             Continued Services.  The Company engages Executive, and Executive
accepts such engagement to provide the services described in this Section for
the Chief Executive Officer of the Company.  The “Services” to be performed by
Executive shall include serving as a special industry-related representative of
the Company and other duties as may be requested by the Company’s Chief
Executive Officer in his discretion or as may be requested by the Board of
Directors in its discretion.  Executive may, but will not be required to,
perform the Services at the offices of the Company.  However, the Company will
provide Executive an office and any administrative travel assistance necessary
for the performance of services or in his role as an officer of the Company
and/or director throughout the Active Term of this Agreement and any extension
thereto.  Any amount of time Executive spends working on industry-related
matters or tasks, including those matters or tasks that are not undertaken
directly or exclusively on behalf of

 

 

--------------------------------------------------------------------------------


 

the Company, will be taken into consideration for purposes of this Agreement and
will serve to fulfill Executive’s obligation to perform the Services described
in this Section 2.

 

3.             Continued Service as an Officer.  Executive will continue to
serve as an officer and full time employee of the Company during the Active Term
of this Agreement.

 

4.             Compensation for the Services.

 

(a)           Continued Services.  In consideration for Executive’s performance
of the Services described in Section 2 and Executive’s continued service as an
officer of the Company, the Company agrees to pay Executive at the rate of One
Hundred Twenty Six Thousand Eight Hundred Sixty Three Dollars ($126,863) for the
remaining portion of the Active Term to be paid in accordance with the Company’s
regular payroll schedule.

 

(b)          No Additional Compensation/Base Pay.  Except as provided in this
Section 4 and in Sections 5, 6 and 10, Executive shall not be entitled to any
additional compensation in connection with the performance of the Services
hereunder.  For purposes of internal compensation matters, the compensation
listed in item 4(a) shall be considered as “Base Pay”.

 

5.             Reimbursement of Expenses: Access to Company Services.  Executive
will be reimbursed by Company for all expenses incurred by Executive that are
directly related to the performance of the Services or to his role as Chairman,
including reasonable and authorized

 

 

--------------------------------------------------------------------------------


 

travel, meals, and other incidental business expenses all in accordance with
established Company policies.

 

6.             Other Benefits.  During the Active Term of this Agreement,
Executive will be entitled to the medical benefits to which he was entitled in
his former capacity as President and Chief Executive Officer of the Company,
subject to any changes applicable to all Company employees (e.g., premium
increases).  In addition to the medical benefits specified in the preceding
sentence, Executive will be entitled to certain other benefits or awards to
which he was entitled in his former capacity as President and Chief Executive
Officer of the Company in accordance with and subject to the terms of such
benefit plans.   Those benefits include but are not limited to the Mayo
Executive Plan, Accuride Retirement Plan, and Cash Balance Plan.  The Company
acknowledges that, subject to the terms of the applicable plan, Executive is
also entitled to compensation earned in 2007 under the Cash Balance Plan, AICP
Bonus, and the Profit Sharing Plan, all payable in 2008.  In addition, subject
to the terms of the applicable plan, the Executive will be entitled to any Cash
Balance payment earned in 2008, even though such plan may not be paid until
2009.  In addition, Company acknowledges that Executive is entitled to continued
vesting in any outstanding equity award grants pursuant to the terms of the
granting documents, and Executive may be awarded an equity grant in 2008 in an
amount to be determined within the discretion of the Compensation Committee of
the Board.  Notwithstanding any provision to the contrary, Executive will no
longer be eligible to receive any benefits or payments under the Retirement
Allowance Policy or under the Executive Life Insurance Program.

 

 

--------------------------------------------------------------------------------


 

Executive’s right to vest and/or exercise any outstanding equity awards,
including those granted on June 14, 2007, December 19, 2006, April 26, 2005 and
March 8, 2004, and any other subsequently issued award agreements, during the
Active Term and thereafter shall be governed by the terms of the applicable
award agreements.  Eligibility for any other benefits during and after the
Active Term shall be governed by the terms of the applicable agreement.

 

Executive agrees to use all accrued vacation days prior to his retirement, and
further agrees that no unused vacation days will be “cashed out” by the Company
upon Executive’s retirement.

 

7.             Employment Status.  Executive will remain an employee of the
Company throughout the Active Term of this Agreement.

 

8.             Withholding.  The Company is authorized to withhold from any
payments due to Executive under the terms of this Agreement any amounts required
by applicable federal, state or local law.

 

9.             Non-Compete and Non-Solicitation Covenants.

 

(a)           Covenant Not to Compete.  During the Active Term of this Agreement
and throughout the “Restriction Period,” Executive agrees that he will not,
without the express written consent of the Company, provide services to any
“Competitor.”  For this purpose, the term “Competitor” means and includes
(i) those companies to be identified on a disclosure letter provided
concurrently herewith, and acknowledged by Executive, as it may be amended from
time to time; and (ii) any other person, firm, corporation, partnership or other
business entity that

 

 

--------------------------------------------------------------------------------


 

is engaged in any manner in the sale, distribution or manufacture within the
“Restricted Area” of commercial vehicle components.  For example, if a foreign
entity manufactures commercial vehicle components outside of the Restricted
Area, but sells or distributes those components within the Restricted Area, the
foreign organization is considered a “Competitor” for purposes of this
Section 9.  For purposes of this Section, Executive will be considered to be
providing services to any Competitor if he becomes an owner, a partner or a
shareholder in, or if, either directly or indirectly, he becomes employed by,
acts as a consultant to, or becomes associated or affiliated in any other
capacity with, any Competitor.  Notwithstanding the foregoing, Executive will
not be considered to be providing services to any Competitor if he acquires
stock representing less than 1% of the outstanding stock of any publicly traded
corporation or if he serves on the Board of Directors of Dana Corporation.

 

(b)          Restriction Period.  For this purpose, the “Restriction Period”
begins on the Effective Date and ends at the later of (i) the end of the 36th
month following the expiration of the Active Term of this Agreement, (ii) the
end of the 12 month period after the date that the Executive is no longer a
member of the Board of Directors of the Company or (iii) if a court of competent
jurisdiction concludes that such periods are longer than necessary to protect
the Company’s business interests, then the parties agree that the Restriction
Period will end at the end of the longest of the following number of months
following the end of the Active Term that the court determines to be reasonable:
24, 23, 22, 21, 20, 19, 18, 17, 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, or
3.

 

 

--------------------------------------------------------------------------------

 


 

(c)           Restricted Area.  For purposes of this Section, the term
“Restricted Area” means the United States of America.  If a court of competent
jurisdiction determines that the entire United States of America constitutes a
larger area than necessary to protect the Company’s business interests, the
parties agree that the Restricted Area will be the largest of the following
areas that the court determines to be reasonable: all states in which the
Company does business as of the date of this Agreement; all states in which
Executive performed services while employed by the Company; the United States of
America east of the Mississippi River; the State of Indiana; the County of
Vanderburgh; or the City of Evansville.

 

(d)           Non-Solicitation Covenants.  For a period beginning on the
Effective Date and ending on the last day of the 36th month following the last
day of the Active Term of this Agreement (the “Non-Solicitation Period”),
Executive agrees that he will not (directly or indirectly through others):
(i) solicit, contract with, or attempt to contract with any entity engaged in
the commercial vehicle component industry with which the Company has contracts
at the time of the termination of this Agreement or with any entity engaged in
the commercial vehicle component industry with which Executive knows or
reasonably should know the Company intends to enter into a contract in the
future; or (ii) solicit or attempt to solicit away from the Company any officer,
employee or agent of the Company.  In addition, Executive agrees that, during
the Non-Solicitation Period, he will avoid all circumstances and actions which
would place Executive in a position of divided loyalty with respect to
Executive’s obligations in connection with this Agreement.  If a court of
competent jurisdiction concludes that the 36-month Non-Solicitation Period is
longer than necessary to protect the Company’s business interests, then the
parties agree that the Non-Solicitation Period will end at the end of

 

 

--------------------------------------------------------------------------------


 

the longest of the following number of months following the end of the Active
Term that the court determines to be reasonable: 24, 23, 22, 21, 20, 19, 18, 17,
16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, or 3.

 

(e)           Reformation of Covenants.  The parties agree that the scope of any
provision of this Section may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. If any court of competent jurisdiction determines that
any portion of this Section is invalid or unenforceable, the remainder of this
Section will not thereby be affected and will be given full effect without
regard to invalid portions.

 

(f)            Reasonableness of Covenants.  Executive hereby acknowledges and
agrees that the covenants and obligations made and undertaken in this Section 9
are fair and reasonable with respect to duration, geographic area and scope of
activity, and do not (and shall not) prevent Executive from earning a living. 
Executive hereby covenants that he shall not, directly or indirectly, initiate
or participate in any action or proceeding or otherwise do or cause to be done
any act or thing to cause any such covenant or obligation to be terminated,
cancelled, voided, nullified, reduced in scope or effect or otherwise declared
unenforceable.

 

(g)           Breach of Covenants.  If Executive breaches the covenant not to
compete contained in paragraph (a) or the non-solicitation covenants contained
in paragraph (d), Executive agrees that the Company will suffer irreparable harm
and damage and, in addition to (and without limiting) any other remedy or right
the Company may have: (i) the Company will

 

 

--------------------------------------------------------------------------------


 

have the right to an injunction against Executive issued by a court of competent
jurisdiction enjoining such breach; (ii) if Executive is to receive any payments
or benefits pursuant to Sections 4, 5, 6 or 10 or any other provision of this
Agreement in the future, the Company has the right to forfeit any future
benefits or payments to which Executive is entitled to compensate the Company
for injury by reason of such breach, provided, however, retiree medical benefits
shall not be subject to forfeiture; and (iii) the Company may demand, and
Executive agrees to repay within thirty (30) days of receipt of such demand, all
amounts the Company has paid to Executive pursuant to Section 10 of this
Agreement.  Executive and the Company agree that the foregoing remedies are
reasonable and necessary for the protection of the Company’s goodwill and
recognize that in the event of a breach of the foregoing restrictions, it will
be impossible to ascertain or estimate the entire or exact cost, damage or
injury that the Company may sustain by reason of such breach.

 

10.           Compensation for Non-Compete and Non-Solicitation Covenants.  In
consideration for Executive’s agreement to be bound by the terms of the covenant
not to compete and the non-solicitation covenants described in Section 9
throughout applicable periods of restriction, the Company agrees to pay to
Executive an amount equal to Five Hundred Sixty Thousand Dollars ($560,000) to
be paid at a rate of $28,000 on the 15th and last day of each month beginning in
March 2008 and continuing through December 31st, 2008.

 

11.           Confidentiality and Non-Disclosure.  Executive acknowledges and
agrees that information Executive acquired about the Company during his
employment with the Company or that may be furnished to Executive during the
Active Term of this Agreement is subject to all of

 

 

--------------------------------------------------------------------------------


 

the terms and provisions of any separate confidentiality and non-disclosure
agreements previously executed by Executive, including without limitation the
Agreement to Assign Inventions and Maintain Secrecy, executed by Executive on
December 2, 1996, each of which shall continue in effect and survive pursuant to
its terms.

 

12.           Compliance with Laws.  Executive shall perform and expressly
warrants that he shall perform the Services required by this Agreement in
accordance with currently approved or accepted methods or practices in the
industry for the nature of the services involved and in accordance with all
applicable federal, state and local laws, statutes, regulations, rules and
ordinances, as amended from time to time.

 

13.           Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or any of its
affiliates to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company or any affiliate would be
required to perform it if no such succession had taken place.  As used in this
Agreement the term “Company” shall mean Accuride Corporation and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law or otherwise.

 

14.           Binding Agreement: Assignment.  This Agreement shall inure to the
benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  No rights of any kind under

 

 

--------------------------------------------------------------------------------


 

this Agreement shall, without the written consent of the Company, be
transferable or assignable by Executive or any other person, or be subject to
alienation, encumbrance, garnishment, attachment, execution, or levy of any
kind, voluntary or involuntary.

 

15.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known address of Executive and to the business address of
the Company, provided that all notices to the Company shall be directed to the
attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

16.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and the Chief Executive Officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The obligations of the Company that arise prior to the
expiration of this Agreement shall survive the expiration of the term of this
Agreement.

 

 

--------------------------------------------------------------------------------

 


 

17.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

18.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.           Alternative Dispute Resolution.

 

(a)          Mediation.  Unless otherwise provided herein (such as in
Section 9), any and all disputes arising under, pertaining to or touching upon
this Agreement or the statutory rights or obligations of either party hereto,
shall, if not settled by negotiation, be subject to non-binding mediation before
an independent mediator selected by the parties pursuant to Section 19(d). 
Notwithstanding the foregoing, both Executive and the Company may seek
preliminary judicial relief if such action is necessary to avoid irreparable
damage during the pendency of the proceedings described in this Section 19.  Any
demand for mediation shall be made in writing and served upon the other party to
the dispute, by certified mail, return receipt requested, at the business
address of the Company, or at Executive’s last known residence address,
respectively.  The demand shall set forth with reasonable specificity the basis
of the dispute and the relief sought.  The mediation hearing will occur at a
time and place convenient to the parties in Evansville, Indiana, within thirty
(30) days of the date of selection or appointment of the mediator.

 

 

--------------------------------------------------------------------------------


 

(b)          Arbitration.  In the event that the dispute is not settled through
mediation, the parties shall then proceed to binding arbitration before a single
independent arbitrator selected pursuant to Section 19(d).  The mediator shall
not serve as arbitrator.  TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL
DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF
CONTRACT OR POLICY, OR EMPLOYMENT TORT COMMITTED BY THE COMPANY OR A
REPRESENTATIVE OF THE COMPANY, INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR
STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO
THIS POLICY AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT A JURY
TRIAL.  The arbitration hearing shall occur at a time and place convenient to
the parties in Evansville, Indiana, within thirty (30) days of selection or
appointment of the arbitrator.  If the Company has adopted a policy that is
applicable to arbitrations with executives, the arbitration shall be conducted
in accordance with said policy to the extent that the policy is consistent with
this Agreement and the Federal Arbitration Act, 9 U.S.C. §§ 1-16.  If no such
policy has been adopted, the arbitration shall be governed by the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) in effect on the date of the first notice of demand for
arbitration.  The arbitrator shall issue written findings of fact and
conclusions of law, and an award, within fifteen (15) days of the date of the
hearing unless the parties otherwise agree.

 

(c)          Damages.  In cases of breach of contract or policy, damages shall
be limited to contract damages. In cases of discrimination claims prohibited by
statute, the arbitrator may award damages consistent with the applicable
statute.  In cases of employment tort, the

 

 

--------------------------------------------------------------------------------


 

arbitrator may award punitive damages if proved by clear and convincing
evidence.  Issues of procedure, arbitrability, or confirmation of award shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§1-16, except that court
review of the arbitrator’s award shall be that of an appellate court reviewing a
decision of a trial judge sitting without a jury.

 

(d)          Selection of Mediators or Arbitrators.  The parties shall select
the mediator or arbitrator from a panel list made available by the AAA.  If the
parties are unable to agree to a mediator or arbitrator within ten (10) days of
receipt of a demand for mediation or arbitration, the mediator or arbitrator
will be chosen by alternatively striking from a list of five mediators or
arbitrators obtained by the Company from AAA.  Executive shall have the first
strike.

 

20.           Expenses and Interest.  If a good faith dispute shall arise with
respect to the enforcement of Executive’s rights under this Agreement or if any
arbitration or legal proceeding shall be brought in good faith to enforce or
interpret any provision contained herein, or to recover damages for breach
hereof, and Executive is the prevailing party, Executive shall recover from the
Company any reasonable attorneys’ fees and necessary costs and disbursements
incurred as a result of such dispute or legal proceeding, and prejudgment
interest on any money judgment obtained by Executive calculated at the rate of
interest announced by Citibank from time to time as its prime rate from the date
that payments to Executive should have been made under this Agreement.  Any
reimbursement of fees, costs and disbursements to which Executive is entitled
pursuant to this Section 20 shall be paid by the Company, if at all, on or
before December 31 of the calendar year following the year in which Executive
incurred the fees, costs

 

 

--------------------------------------------------------------------------------


 

and disbursements for which Executive is entitled to reimbursement.  The fees,
costs and disbursements reimbursed in one calendar year will not affect the
fees, costs and disbursements eligible for reimbursement by the Company in a
different calendar year.  The right to reimbursement under this Section 20 is
not subject to liquidation or exchange for any other benefit.  It is expressly
provided that the Company shall in no event recover from Executive any
attorneys’ fees, costs, disbursements or interest as a result of any dispute or
legal proceeding involving the Company and Executive.  The Company has concluded
that the reimbursement payments the Company has agreed to make pursuant to this
Section 20 may be subject to the requirements of Section 409A of the Internal
Revenue Code of 1986 (“Code”).  To ensure that the payments under this
Section 20 comply with Section 409A, the payments are payable at a specified
time or pursuant to a fixed schedule within the meaning of Treas. Reg. §
l.409A-3(i)(1)(iv).

 

21.           Payment Obligations Absolute.  The Company’s obligation to pay to
Executive the compensation and to make the arrangements in accordance with the
provisions herein shall be absolute and unconditional and shall not be affected
by any circumstances; provided, however, that the Company may apply amounts
payable under this Agreement to any debts owed to the Company by Executive at
the end of the Active Term.  All amounts payable by the Company in accordance
with this Agreement shall be paid without notice or demand.  If the Company has
paid to Executive more than the amount to which Executive is entitled under this
Agreement, the Company shall have the right to recover all or any part of such
overpayment from Executive or from whomsoever has received such amount.

 

 

--------------------------------------------------------------------------------


 

22.           Entire Agreement.  This Agreement sets forth the entire agreement
between Executive and the Company concerning the Subject Matter discussed in
this Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether written or
oral, by any officer, employee or representative of the Company relating to the
Subject Matter.  Except as provided herein, any prior agreements or
understandings with respect to the Subject Matter set forth in the
aforementioned agreements are hereby terminated and canceled, including without
limitation any Severance and Retention Agreement between Executive and the
Company in effect as of the Effective Date of this Agreement.

 

23.           No Rights in Any Property of the Company.  The undertakings of the
Company constitute merely the unsecured promise of the Company to make payments
as provided for herein.  No property of the Company shall, by reason of this
Agreement, be held in trust for Executive, his spouse or any other person, and
neither Executive nor his spouse or any other person shall have, by reason of
this Agreement, any rights, title or interest of any kind in any property of the
Company.

 

24.           Facility of Payment.  If the Company shall find that any person to
whom any amount is payable hereunder is unable to care for his affairs, any
payment due (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee, or other legal representative) may be paid to any
person deemed by the Company to have incurred expense for such person otherwise
entitled to payment, in such manner and proportions as the Company may
determine.

 

 

--------------------------------------------------------------------------------


 

25.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Indiana.  Venue for any cause of
action arising under this Agreement shall be in Vanderburgh County, Indiana,
USA.

 

26.           Amendments.  This Agreement may be amended at any time by a
written agreement executed by the Company and Executive.

 

In witness whereof, Executive has signed this Agreement personally and the
Company has caused this Agreement to be executed by its duly authorized
representative.

 

 

ACCURIDE CORPORATION

 

 

 

 

By:

/s/ John R. Murphy

 

 

President and CEO

 

 

 

 

 

/s/ Terrence J. Keating

 

 

--------------------------------------------------------------------------------

 